Citation Nr: 0638892	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  03-07 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD), depression, anxiety, and schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel
INTRODUCTION

The veteran had active service from February 1960 to January 
1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he has a psychiatric disorder that 
had its onset during service.  The report of the November 
1962 examination that was conducted prior to separation shows 
that in response to the question "have you he ever have you 
now depression or excessive worry," the veteran reported 
"yes."  In the physician's summary section, "psychosomatic 
troubles with abdomen, chest" was noted.  In his August 1999 
application for benefits, the veteran also reported that he 
received treatment at the Fort Sam Houston Army medical 
facility in 1962.  The RO obtained the veteran's service 
medical records; however, it does not appear that the RO 
attempted to obtain records directly from the Fort Sam 
Houston medical facility.  An attempt should be made to 
gather any records of psychiatric treatment in 1962 for the 
veteran.  

The veteran has also reported that he began receiving 
treatment from the Albany Medical Center in Albany, New York 
in 1968.  He also reported subsequent treatment at Ellis 
Hospital, Schenectady, New York; Benedictine Hospital in 
Kingston New, York; and Bassett Hospital in Cooperstown, New 
York.  The RO received VA Forms 21-4142 in August 2001, but 
it does not appear that records from all facilities were 
obtained.  If there are no records, a statement to that 
effect should be obtained for association with the claims 
file.  Another attempt should be made to obtain these 
records.  Of particular interest may be records dated at the 
Albany Medical Center from 1968.  Records on file from Albany 
appear to be more recent.  Similarly there are some records 
on file from Ellis Hospital, but they do not appear to cover 
all periods of treatment reported by the appellant.

In light of the veteran's medical history, examination and 
opinion would be helpful in this case.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request him to update the list of the 
doctors and health care facilities that 
have treated him for his psychiatric 
disorders.  If information is provided in 
sufficient detail, the RO should make 
arrangements to obtain all the records of 
the treatment afforded to the veteran 
from all the sources listed by him that 
are not already on file including those 
from the Albany Medical Center in Albany, 
New York (from 1968 to 1997); Ellis 
Hospital in Schenectady, New York (from 
1991 to 1994); Benedictine Hospital in 
Kingston, New York (from 1994), and 
Bassett Hospital in Cooperstown, New York 
(from 1995).  All information obtained 
should be made part of the file.  To the 
extent there is a reply that such records 
do not exist or are not available, that 
documentation should be associated with 
the claims folder.

2.  The RO should obtain copies of all 
psychiatric treatment records from the 
Fort Sam Houston medical facility in San 
Antonio, Texas, that date from 1962.  
Again, if a negative response is 
received, that should be associated with 
the claims folder.

3.  Schedule the veteran for a 
psychiatric examination to determine the 
nature and etiology of his psychiatric 
disorders.  The veteran's complete claims 
folder must be made available to the 
examiner.  The examiner should provide 
opinion as to whether the veteran's 
psychiatric disorders are at least as 
likely as not related to his military 
service (that is, a probability of 50 
percent or better).  It should be 
indicated whether complaints in service 
may be the early symptoms of psychiatric 
pathology later diagnosed.  If this 
cannot be medically determined without 
resorting to mere conjecture, this should 
be commented upon in the report.  As 
noted, the examiner should comment on the 
significance, if any, of the inservice 
comments regarding "psychosomatic 
troubles" that was reported on his 
November 1962 separation examination.  
The rationale for any opinion expressed 
should be included in the report.       

4.  Thereafter, the RO should 
readjudicate the issue in appellate 
status.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and an 
opportunity to respond. 

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



